JS 44 (Rev. 12/12)

purpose of initiating the civil docket sheet.

Case 2:20-cv-05028 Document 1 Filed 10/09/20 Page 1 of 30 |
CIVIL COVER SHEET | |

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Joseph Scales

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Harry J. Oxman, Esquire and Dawna M. Coffey, Esquire
1015 Chestnut Street, Suite 1500
Philadelphia, PA 191076 (215) 665-9999

Delaware County

DEFENDANTS
The GEO Group, Inc., Quetta Brown- Yarsiah, NP, Shelly Mealo, RN,
Anne Raynor, RN, Nicole Sheron, RN, Rachel Scully, RN, and
(See attached Addendum listing all Defendants)
County of Residence of First Listed Defendant _Delaware County
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only}

O 1 US. Government

Plaintiff

O2 US. Government
Defendant

  

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

15] Medicare Act

152 Recovery of Defaulted
Student Loans -
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

OO O8F 000 -4

QDooOo0 G

  
 

O 210 Land Condemnation

(1 220 Foreclosure

0 230 Rent Lease & Ejectment
0 240 Torts to Land

01 245 Tort Product Liability
1 290 All Other Real Property

ty. NATURE OF SUIT (Place an “X” in One Box aa

 

333 Federal Question
(U.S, Government Not a Party)

0 4 Diversity
(Indicate Citizenship of Parties in Item LI)

 

 

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X” in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)

PTF DEF PIF DEF
Citizen of This State >. al O 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State 0 2 W 2 Incorporated and Principal Place go5 o85
of Business In Another State
Citizen or Subject of a 33 O 3 Foreign Nation o6 6

Foreign Country

 
  

O) 422 Appeal 28 USC 158

 

  
     

PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 375 False Claims Act
0 310 Airplane G 365 Personal Injury - of Property 21 USC 881 |0) 423 Withdrawal 400 State Reapportionment
O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 0 410 Antitrust
Liability 0 367 Health Care/ © 430 Banks and Banking
0 320 Assault, Libel & Pharmaceutical 0 450 Commerce
Slander Personal Injury ao $20 OD Conyrishe . 4 0 460 Deportation
0 330 Federal Employers’ Product Liability 1 830 Patent C) 470 Racketeer Influenced and
Liability C 368 Asbestos Personal 0 840 Trademark Corrupt Organizations '
[1 340 Marine Injury Product 1 480 Consumer Credit |
0) 345 Marine Product Liability ; : i ’ | 490 Cabie/Sat TV !
Liability PERSONAL PROPERTY [() 710 Fair Labor Standar 8 1 861 HIA ( 139588) (850 Securities/Commodities/
0 350 Motor Vehicle ©. 370 Other Fraud Act 862 Black Lung (923) Exchange
0 355 Motor Vehicle 0) 371 Truth in Lending C1 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 4 890 Other Statutory Actions
Product Liability CF 380 Other Personal Relations 0) 864 SSID Title XVI O 891 Agricultural Acts
0 360 Other Personal Property Damage 0 740 Railway Labor Act 0) 865 RSI (405(g)) ( 893 Environmental Matters
Injury 0 385 Property Damage ( 751 Family and Medical O 895 Freedom of Information
0 362 Personal Injury - Product Liability Leave Act Act
i i (1 790 Other Labor Litigation OF 896 Arbitration
{0 791 Employee Retirement OF 899 Administrative Procedure

1 440 Other Civil Rights Habeas Corpus:

   

 

a 870 Taxes (U.S. Plaintiff

Income Security Act Act/Review or Appeal of

 

0 441 Voting 0 463 Alien Detainee or Defendant) Agency Decision
0 442 Employment ( 310 Motions to Vacate 0 871 IRS—Third Party 1 950 Constitutionality of
0 443 Housing/ Sentence 26 USC 7609 State Statutes
Accommodations CF 530 General
C445 Amer. w/Disabilities -] O 535 Death Penalty RAT:
Employment Other: 0 462 Naturalization Application
0 446 Amer, w/Disabilities -| 1 540 Mandamus & Other | (1 465 Other Immigration
Other ¥ 550 Civil Rights Actions

0 448 Education (1 555 Prison Condition
0 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 142 Removed from 4 3  Remanded from [14 Reinstatedor © 5 Transferred from 1 6 Multidistrict
Proceeding State Court Appellate Court Reopened Anothet District Litigation
‘speci

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity,
42 U.S.C. Section 1983, U.S.C. Section 1331, 1343(a)(3), 1343(a)(4), 136 7(a). ‘and 1391

 

Brief description of cause:

 

Civil rights, personal injury and medical malpractice.

 

 

 

 

 

 

VII. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: Yes No

VN. RELATED CASE(S)
IF ANY (See instructions): TUDG E DOCKET NUMBER

DATE | rh XK OF F RECORD

10/09/2020

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 2 of 30

ADDENDUM TO COVER SHEET _

Complete list of Defendants:

1.

THE GEO GROUP, INC.
500 Cheyney Road
Thornton, PA 19373

QUETTA BROWN-YARSIAH, NP

c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

SHELLY MEALO, RN
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

ANNE RAYNOR, RN
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

NICOLE SHERON, RN
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

RACHEL SCULLY, RN
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

JULIE STOTT, RN

c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

RONALD PHILLIPS, D.O.

c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

10.

11.

KRISTEN GRADY, H.S.A.
500 Cheyney Road
Thornton, PA 19373

MEDICAL PERSONNEL
JOHN DOES 1-10 9
500 Cheyney Road
Thornton, PA 19373

CORRECTIONAL JOHN DOES 1-10
500 Cheyney Road
Thornton, PA 19373
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 3 of 30

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintif, _ JOSeph Scales, 1234 Burmont Road, Havertown, Pennsylvania 19083

 

Address of Defendant; | 4 GEO Group, inc., 500 Cheyney Road, Thornton, Pennsylvania 19373

 

George Hill Correctional Facility

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court? ,

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case [J] is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 1 0/09/2020 Must sign here 1 31 1 6

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)

 

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
oO 1 Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
O] 2. FELA [] 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury C1 3. Assault, Defamation
LI] 4. Antitrust ( 4. Marine Personal Injury
H 5. Patent LJ 5. Motor Vehicle Personal Injury

6, Labor-Management Relations C1 6. Other Personal Injury (Please specify):
7. Civil Rights LI 7. Products Liability
Cl] 8. Habeas Corpus L] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[J il. All other Federal Question Cases

(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

,__Harry J. Oxman, Esquire

counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

pare, 10/09/2020 \ oh \e | 13116

‘ “tomer Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.RYC.P. 38.

 

 

Civ. 609 (5/2018)

 
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 4 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

~ CASE MANAGEMENT TRACK DESIGNATION FORM -

Joseph Scales : CIVIL ACTION | |

vs. : No.
The GEO Group, Inc., Quetta Brown-Yarsiah, NP, :
Shelly Mealo, RN, Anne Raynor, RN, Nicole Sheron, RN,
Rachel Scully, RN, Julie Stott, RN, Ronald Phillips, DO.,
Kristen Grady, H.S.A., Medical Personnel John Does 1-10,
and Correctional John Does 1-10

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for

plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which

that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

( )

( )
( )

( )

C)
(x)

 

 

 

 

10/09/2020 Harry J. Oxman, Esquire Joseph Scales
Date Attorney-at-law Attorney for Plaintiff
(215) 665-9999 (215) 569-8811 Oxmanh@ogklawyers.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 5 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOSEPH SCALES
1234 Burmont Road
Havertown, PA 19083
Plaintiff,
vs.
THE GEO GROUP, INC.;
500 Cheyney Road
Thornton, PA 19373

QUETTA BROWN- YARSIAH, NP;
c/o The GEO Group, Inc.

500 Cheyney Road

Thornton, PA 19373

SHELLY MEALO, RN;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

ANNE RAYNOR, RN;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

NICOLE SHERON, RN;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

RACHEL SCULLY, RN;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

JULIE STOTT, RN;

c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

RONALD PHILLIPS, D.O.;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

CIVIL ACTION

No. 20-

JURY TRIAL DEMANDED
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 6 of 30

 

KRISTEN GRADY, HLS.A.;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373
MEDICAL PERSONNEL JOHN DOES 1-10;
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373
CORRECTIONAL JOHN DOES 1-10,
c/o The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373

Defendants.

COMPLAINT
I, PRELIMINARY STATEMENT
1, Plaintiff, Joseph Scales asserts claims for violation of his civil rights under 42

U.S.C. § 1983 for deliberate indifference to his medical needs while incarcerated and
supplemental state law claims for professional negligence. Plaintiff alleges that while undergoing
detoxification from heroin, opiates, benzodiazepine and alcohol, Defendants failed to properly
assess his risk of withdrawal; failed to properly assess his risks during withdrawal; failed to
appreciate his prior history of seizures; and failed to monitor his withdrawal symptoms, which
were increased in severity. As a result of this deliberate indifference and/or professional
negligence on the part of Defendants, Plaintiff experienced a withdrawal seizure, which caused
him to fall, striking his head on the cell floor, resulting in a severe head injury including a
subdural hematoma that necessistated a hemicraniotomy and evacuation of the subdural
hematoma, followed several months later by a cranioplasty. Plaintiff, Joseph Scales now seeks
damages for the substantial pain and suffering and economic losses caused by the Defendants’

conduct.
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 7 of 30

Il. JURISDICTION AND VENUE

2. This Court has jurisdiction over the subject matter of this Complaint under 42

U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4), 1367(a), and 1391.
Ill. PARTIES

3, Plaintiff, Joseph Scales, is an individual and a citizen of the Commonwealth of
Pennsylvania residing at 1234 Burmont Road, Havertown, PA 19083. Hereinafter, Plaintiff,
Joseph Scales shall be referred to as “Scales.”

4. Defendant, The GEO Group, Inc., is a corporation dually organized and existing
under and by virtue of the laws of the State of Florida, with its principal place of business located
at 4955 Technology Way, Boca Raton, Fl, 33431. Hereinafter, Defendant The GEO Group, Inc.
shall be referred to at “GEO.” At all times relevant to the causes of action of “Scales,” “GEO”
operated at the George Hill Correctional Facility, hereinafter referred to as “Jail,” located at 500
Cheyney Road, Thornton, Pennsylvania 19373, under a contract with the County of Delaware
Pennsylvania, where “GEO” assumed the day-to-day responsibility of comprehensive and
complete correctional services, including providing the medical services for inmates a “Jail.”
“Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendments to the United State Constitution for
deliberate indifference to the medical needs of “Scales.”

5. Defendant, Quetta Brown-Yarsiah, NP, is a nurse practitioner, licensed to provide
medical services and at all times relevant hereto, was an employee of “GEO” providing medical
services at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates,
including “Scales.” “Scales” is pursing a professional liability claim and claims for violations of

“Scales” constitutional rights under the Fourteenth Amendment to the United States Constitution
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 8 of 30 |

for deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Quetta
Brown-Yarsiah, NP shall be referred to as “Yarsiah.”

6. Defendant, Shelly Mealo, RN, is a registered nurse, licensed to provide nursing
services and at all times relevant hereto, was an employee of “GEO” providing medical services
at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates, including
“Scales.” “Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendment to the United States Constitution for
deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Shelly Mealo,
RN shall be referred to as “Mealo.”

7. Defendant, Anne Raynor, RN, is a registered nurse, licensed to provide nursing
services and at all times relevant hereto, was an employee of “GEO” providing medical services
at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates, including
“Scales.” “Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendment to the United States Constitution for
deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Anne Raynor,
RN shall be referred to as “Raynor.”

8. Defendant, Nicole Sheron, RN, is a registered nurse, licensed to provide nursing
services and at all times relevant hereto, was an employee of “GEO” providing medical services
at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates, including
“Scales.” “Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendment to the United States Constitution for
deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Nicole Sheron,

RN shall be referred to as “Sheron.”
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 9 of 30

9. Defendant, Julie Stott, RN, is a registered nurse, licensed to provide nursing
services and at all times relevant hereto, was an employee of “GEO” providing medical services
at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates, including
“Scales.” “Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendment to the United States Constitution for
deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Julie Stott, RN
shall be referred to as “Stott.”

10. Defendant, Rachel Scully, RN, is a registered nurse, licensed to provide nursing
services and at all times relevant hereto, was an employee of “GEO” providing medical services
at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373, to inmates, including
“Scales.” “Scales” is pursing a professional liability claim and claims for violations of “Scales”
constitutional rights under the Fourteenth Amendment to the United States Constitution for
deliberate indifference to the medical needs of “Scales.” Hereinafter Defendant, Rachel Scully,
RN shall be referred to as “Scully.”

11. Defendant, Ronald Phillips, D.O. is a physician licensed to practice medicine in
the Commonwealth of Pennsylvania and at all times relevant hereto, was an employee of “GEO”
providing medical services and acting as Medical Director at “Jail,” located at 500 Cheyney
Road, Thornton, Pennsylvania 19373, to inmates, including “Scales.” “Scales” is pursing a
professional liability claim and claims for violations of “Scales” constitutional rights under the
Fourteenth Amendment to the United States Constitution for deliberate indifference to the
medical needs of “Scales.” Hereinafter Defendant, Ronald Phillips, DO shall be referred to as
“Phillips.”

12. Defendant, Kristen Grady, Health Services Administrator, known as a H.S.A. is a
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 10 of 30

registered nurse, and at all times relevant hereto, was an employee of “GEO” providing oversight
of administrative medical services at “Jail,” located at 500 Cheyney Road, Thornton,
Pennsylvania 19373, to inmates, including “Scales.” “Scales” is pursing a professional liability
claim and claims for violations of “Scales” constitutional rights under the Fourteenth
Amendment to the United States Constitution for deliberate indifference to the medical needs of
“Scales.” Hereinafter Defendant, Kristen Grady, HSA shall be referred to as “Grady.”

13. | Defendants Medical Personnel John Does 1-10, at all times relevant to the
Complaint, were medical professionals employed by Defendant, “GEO,” assigned to provide
medical services at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373.
Plaintiff does not presently know the names of these Defendants, but will seek leave to amend
the complaint so as to name each appropriate Defendant after initial discovery. “Scales” is
pursing a professional liability claim and claims for violations of “Scales” constitutional rights
under the Fourteenth Amendment to the United States Constitution for deliberate indifference to
the medical needs of “Scales.” Hereinafter, Defendants Medical John Does 1-10 shall be referred
to as “Medical John Does.”

14. Defendants Correctional John Does 1-10, at all times relevant to the Complaint,
were correctional officers or supervisors employed by Defendant, “GEO,” assigned to provide
correctional services at “Jail,” located at 500 Cheyney Road, Thornton, Pennsylvania 19373.
Plaintiff does not presently know the names of these Defendants, but will seek leave to amend
the complaint so as to name each appropriate Defendant after initial discovery. “Scales” is
pursing a professional liability claim and claims for violations of “Scales” constitutional rights
under the Fourteenth Amendment to the United States Constitution for deliberate indifference to

the medical needs of “Scales.” Hereinafter, Defendants Correctional John Does 1-10 shall be
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 11 of 30

referred to as “Correctional John Does.”

15. At all times relevant to the Complaint, Defendants “Yarsiah,” ““Mealo,” “Raynor,”
“Sheron,” “Stott,” “Scully,” “Phillips,” “Grady,” “Medical John Does,” and “Correctional John
Does” were acting within the scope and course of their employment and were acting under the
direct control and supervision of Defendant “GEO.”

IV. FACTUAL ALLEGATIONS

16. The allegations contained previously are incorporated herein as though fully set
forth at length.

17. On or about October 8, 2018, “Scales” was arrested for driving under the
influence of alcohol or a controlled substance.

18. | Onor about October 8" or 9" of 2018, “Scales” was transported to “Jail” where
he underwent an intake medical screening completed by “Yarsiah” at approximately 3:00 a.m.

19. During the medical screening, “Yarsiah” noted that “Scales” used prescription or
illicit drugs or alcohol and that “Scales” reported that when he goes in to withdrawal, he
experiences symptoms of cold sweats, chills, body aches, and insomnia.

20. The medical screening conducted by “Yarsiah” also noted that “Scales” had a
history of seizures. It is well known among medical and correctional staff that seizures are a
potential consequence of withdrawal from alcohol, heroin, and benzodiazepines.

21. “Yarsiah” also noted that “Scales’” drug panel came back positive for
benzodiazepines, cocaine, opiates and THC.

22.  “Yarsiah” did not document the amount of “Scales” daily consumption of heroin,
opiates, benzodiazepines, alcohol, cocaine or other prescriptions drugs he was using at the time

of the medical screening. ““Yarsiah” also did not note the duration of time that “Scales” was
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 12 of 30

abusing heroin, opiates, benzodiazepines, alcohol, cocaine or other prescriptions drugs.

23. “Scales” current list of medications at the time of the medical screening by
“Yarsiah” included suboxone, valium, and gabapentin, also medications that are known to cause
withdrawal symptoms if stopped suddenly. “Scales” was not asked by “Yarsiah,” about whether
he was taking these medications in larger doses than prescribed.

24. The drug valium is considered a benzodiazepine.

25.  “Yarsiah” documented that “Scales” had a benzodiazepine dependence, but does
not document that “Scales” is at risk for benzodiazepine withdrawal.

26.  “Yarsiah” assessed that “Scales” required monitoring for potential withdrawal
from substance abuse for opiate withdrawal, but does not note “Scales” risk for withdrawal from
benzodiazepines or alcohol. “Yarsiah” assessed “Scales” at a mild-moderate risk of opiate
withdrawal and placed “Scales” in the general population.

27. Use of heroin, and abuse of benzodiazapines, suboxone and alcohol are not
uncommon issues for inmates at “Jail,” with more than half of inmates reporting addiction issues
at “Jail.”

28. Between October 9, 2018 and October 11, 2018, “Scales” was observed and
examined by Defendants, “Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Medical
Joe Does,” and “Correctional John Does” who both documented and observed increasing
symptoms of withdrawal in “Scales.”

29. | Symptoms observed and documented by “Yarsiah,” “Mealo,” “Raynor,”
“Sheron,” “Stott,” “Scully,’““Medical Joe Does,” and “Correctional John Does” included chills,
restlessness, only tolerating small amounts of oral food and fluids, not sleeping well, sweats,

body aches, and abnormal vital signs.
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 13 of 30

30. On October 10, 2018, “Scales” made a medical request stating, “I’m in extreme
pain, can’t sleep.” “Scales attributed this pain to what he thought was nerve pain, however upon
information and belief, this complaint was likely severe body aches caused by withdrawal.

31. | No action was taken by “Medical John Does 1-10" or “Correctional John Does 1-
10” regarding ‘“‘Scales” medical request.

32. At approximately 10:18 a.m., “Scully” documented that “Scales” complained of
sweats, chills and muscles aches. In response, “Scully” encouraged fluids. “Scales” was not
moved to the “Jail’s” medical unit or an outside medical facility for more intensive care and
monitoring despite his increased symptoms and past history of seizures.

33. | Approximately 3 hours later at 1:06 p.m., “Scales” suffered a withdrawal seizure,
collapsed and struck his head on his cell floor, causing a subdural hematoma, which necessitated
“Scales” undergoing a decompressing hemicraniotomy and evacuation of the subdural
hematoma, followed several months later by a cranioplasty surgery.

34. Reasonably trained correctional policymakers and officers and reasonably trained
practitioners of correctional healthcare are particularly attuned to patterns of heroin, opiate,
benzodiazepine and alcohol abuse due to the disproportionately high number of inmates who
abuse these substances.

35. Reasonably trained correctional policymakers and officers and reasonably trained
practitioners of correctional healthcare are, likewise, aware of the significant medical issues
present in inmates who are detoxifying from heroin, benzodiazepines and alcohol, due to the
sudden termination of their usage upon admission to a correctional facility.

36. Detoxification from heroin, benzodiazepines and alcohol abuse is known to have

several dangerous medical consequences and, as such, inmates experiencing heroin,
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 14 of 30

benzodiazepine and/or alcohol detoxification have serious medical needs.

37. Such dangerous medical consequences are particularly likely to be present in
persons, such as “Scales, who are long-term abusers of heroin, opiates, benzodiazepines and
alcohol.

38. The serious medical consequences present with heroin, opiate, benzodiazepine
and/or alcohol withdrawal include seizures. Trained correctional policymakers and officers and
reasonably trained practitioners of correctional healthcare are aware that seizures are a potentially
life-threatening consequence of the detoxifying process.

39. For these reasons, basic standards of correctional healthcare requires that persons
who are admitted to correctional facilities with evidence of heroin, opiate, benzodiazepine,
and/or alcohol abuse be consistently monitored to ascertain the progression of an inmate’s
withdrawal symptoms.

40. Further, basic standards of correctional healthcare requires that when an inmate
has a trend of worsening symptoms of withdrawal, that the inmate be moved out of general
population to the correctional facility’s medical unit or an outside medical facility for constant
monitoring of the inmate’s withdrawal symptoms.

41. Such standards are necessary to ensure that an inmate, such as “Scales,” who is
experiencing increasing withdrawal symptoms is not at risk for more serious medical
consequences, including seizures.

42. Defendant, ‘““GEO” and its supervisory employees including, but not limited to
“Phillips” and “Grady,” regularly practices correctional health care and holds themselves out as
experts in the medical issues presented in an inmate population, is aware of the needs of

monitoring the progression of withdrawal symptoms in inmates admitted to “Jail” with histories

10
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 15 of 30

of heroin, opiate, benzodiazepine, and/or alcohol abuse.

43. Defendant, “GEO,” and its supervisory employees including, but not limited to
“Phillips” and “Grady,” are aware of the need to establish specific policies, practices and
guidelines for their respective employees regarding care for inmates who are detoxing from
heroin, opiate, benzodiazepine, and/or alcohol.

44. Upon information and belief, Defendant “Medical John Does 1-10,” were aware
of “Scales” abuse of heroin, opiate, benzodiazepine, and/or alcohol, as well as, the fact the he
was undergoing detoxification and experiencing an increasing pattern of withdrawal symptoms.

45. Upon information and belief, Defendant “Correctional John Does 1-10,” were
aware of “Scales” abuse of heroin, opiate, benzodiazepine, and/or alcohol, as well as, the fact the
he was undergoing detoxification and experiencing an increasing pattern of withdrawal
symptoms.

46. | Upon information and belief, the failure to properly gather information about the
amount and usage pattern of “Scales” abuse of heroin, opiates, benzodiazepine, and alcohol at the
time of the initial medical screening, as well as, the failure to properly monitor the increasing
pattern of “Scales” withdrawal symptomatology, was due to a policy, practice and/or custom
and/or a lack of policy, practice or custom, which required a more thorough medical screening
and transfer of an inmate with increasing withdrawal symptomatology to “Jail’s” medical unit or
an outside medical facility for more intensive care and constant monitoring of the inmate’s
withdrawal symptoms.

47, The failures of the named Defendants to provide a thorough medical screening to

assess “Scales” drug use amount and length of abuse and failure to transfer him to the “Jail’s”

11
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 16 of 30

medical unit or an outside medical facility for more intensive care and constant monitoring of his
withdrawal symptoms when there was a trend demonstrating the symptoms were worsening in
severity, were due to the failures of Defendants, “GEO,” with deliberate indifference, to establish
appropriate policies, practices and procedures,

48. At all times relevant, “Yarsiah,” ‘“Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,”
‘Medical Joe Does,” and “Correctional John Does” were aware of “Scales” serious medical
needs and failed, with deliberate indifference, to ensure the “Scales” received the medically
necessary medical screening and monitoring of his withdrawal symptoms.

49. _ At all time relevant, “Phillips” was the Medical Director and “Grady” was the
Health Services Administrator at “Jail.” Both “Phillips” and “Grady” have supervisory
responsibilities over the nurses and medical staff at “Jail,” including “Yarsiah,” “Mealo,”
“Raynor,” “Sheron,” “Stott,” “Scully,” and “Medical Joe Does.”

50. Part of “Phillips” and “Grady’s” duties and responsibilities included ensuring that
medical policies and procedures within the “Jail” were being followed, which includes enforcing
policies for the information to be gathered during intake medical screenings of inmates who are
at risk of suffering withdrawal from heroin, opiates, benzodiazepine, and/or alcohol during their
incarceration; enforcing policies which, require inmates who are experiencing severe withdrawal
symptoms, such as “Scales,” to be removed from general population and taken to the “Jail’s”
medical unit or a outside medical facility for more intensive care; and constant monitoring of the
withdrawal symptoms.

51. Based on information and belief, “Phillips” and “Grady” were aware of the fact

that inmates with withdraw symptoms were not being assessed and monitored according to

12
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 17 of 30

proper policies, protocols and procedures.

52.  Atall times relevant to this Complaint, the conduct of all Defendants was
deliberately indifferent to “Scales” rights under federal law and/or professionally negligent under
state law.

COUNT I
PLAINTIFF, JOSEPH SCALES v. THE GEO GROUP, INC.
DELIBERATE INDIFFERENCE TO THE NEED OF MEDICAL CARE AND THE
DENIAL OF MEDICAL ATTENTION UNDER THE FOURTEENTH AMENDMENT
MONELL

53. The allegations contained previously are incorporated herein as though fully set
forth at length.

54. Atall times relevant hereto, there existed a contract between Delaware County
and “GEO,” whereby “GEO” provided at “Jail” on behalf of Delaware County, all “Jail” medical
and mental health services to inmates, including but not limited to, intake evaluations, mental
health evaluations, substance abuse evaluations, medical treatment evaluations, transfers to
outside medical facilities for further intensive treatment and/or evaluations, as well as, prompt
and appropriate medical treatment for inmates detoxing from heroin, opiates, benzodiazepines
and alcohol.

55. | The implementation of the previously mentioned contract between Delaware
County and “GEO” at “Jail” required that “GEO” have in place policies, procedures and/or
protocol at “Jail” in order to meet the contract requirements.

56. “GEO” was deliberately indifferent to the medical needs of inmates by:

a) Failing to provide policies, procedures and protocols and/or employee

13
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 18 of 30

b)

training for comprehensive intake medical screening of “Scales,” which
would have included documenting the amount of “Scales” consumption of
heroin, opiates, benzodiazepines, and alcohol, which are necessary for
assessing “Scales” risk for withdrawal;

Failing to provide policies, procedures and protocols and/or employee
training for comprehensive intake medical screening of “Scales,” which
would have included documenting the duration of time that “Scales” had
been abusing heroin, opiates, benzodiazepines, and alcohol, which are
necessary for assessing “Scales” risk for withdrawal; and

Failing to provide policies, procedures and protocols and/or employee
training for timely review by medical staff of medical requests, especially
from inmates, such as “Scales” who are known to be going through the
detox process and are at an increased risk of suffering severe medical

consequences in the absence of prompt medical treatment.

The failures of “GEO” to enact the previously described policies, procedures,

and/or protocols constitute the denial to “Scales” of his constitutionally protected civil rights and
deliberate indifference to his right to medical attention, resulting in “Scales” experiencing a
subdural hematoma, undergoing a hemicraniotomy and evacuation of the subdural hematoma,
undergoing a cranioplasty, as well as, the lasting affects of memory loss, loss of coordination,
neurologic deficits, slurred speech, brain injury, confusion, exacerbation of depression,

exacerbation of anxiety and pain and suffering.

14
|
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 19 of 30 |
|

COUNT II
PLAINTIFF, JOSEPH SCALES v. THE GEO GROUP, INC.
CORPORATE LIABILITY
NEGLIGENCE AND CARELESSNESS

58. The allegations contained previously are incorporated herein as though fully set
forth at length.

59. Atall times relevant hereto, there existed a contract between Delaware County
and “GEO,” whereby “GEO” provided at “Jail” on behalf of Delaware County, all “Jail” medical
and mental health services to inmates, including but not limited to, intake evaluations, mental
health evaluations, substance abuse evaluations, medical treatment evaluations, transfers to
outside medical facilities for further intensive treatment and/or evaluations, as well as, prompt
and appropriate medical treatment for inmates detoxing from heroin, opiates, benzodiazepines
and alcohol.

60. The conduct of “GEO” was negligent and careless in the following manner:

a) Failing to provide policies, procedures and/or protocols for comprehensive
intake medical screening of “Scales,” which would have included
documenting the amount of “Scales” consumption of heroin, opiates,
benzodiazepines, and alcohol, which are necessary for assessing “Scales”
risk for withdrawal;

b) Failing to provide policies, procedures and/or protocols for comprehensive
intake medical screening of “Scales,” which would have included

documenting the duration of time that “Scales” had been abusing heroin,

opiates, benzodiazepines, and alcohol, which are necessary for assessing

15
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 20 of 30

“Scales” risk for withdrawal; and

Cc) Failing to provide policies, procedures and/or protocols for timely review
by medical staff of medical requests, especially from inmates, such as
“Scales” who are known to be going through the detox process and are at
an increased risk of suffering severe medical consequences in the absence

of prompt medical treatment.

COUNT Ill

PLAINTIFF, JOSEPH SCALES v. THE GEO GROUP, INC.
VICARIOUS LIABILITY

61. The allegations contained previously are incorporated herein as though fully set
forth at length.

62.  Atall times relevant hereto, namely between October 8, 2018 and October 11,
2018, “Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Phillips,” “Grady,” “Medical
John Does,” and “Correctional John Does” were agents, servants, workmen, employees, and/or
ostensible agents of “GEO” acting within the course and scope of their employment and on the
business of “GEO.”

63. “GEO” is vicariously liable because of the negligence and carelessness of
“Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Phillips,” “Grady,” “Medical John
Does,” and “Correctional John Does” resulted in “Scales” suffering damages hereinafter more
fully described.

COUNT IV

PLAINTIFF, JOSEPH SCALES v. DEFENDANTS, QUETTA BROWN-YARSIAH, NP,

16
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 21 of 30

SHELLY MEALO, RN, ANNE RAYNOR, RN, NICOLE SHERON, RN, RACHEL
SCULLY, RN, JULIE STOTT, RN, MEDICAL PERSONNEL JOHN DOES 1-10, AND

CORRECTIONAL JOHN DOES 1-10

DELIBERATE INDIFFERENCE TO THE NEED OF MEDICAL CARE AND THE OF
MEDICAL ATTENTION UNDER THE FOURTEENTH AMENDMENT

64. The allegations contained previously are incorporated herein as though fully set

forth at length.

65. “Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Medical John Does,”

and “Correctional John Does” were deliberately indifferent to the medical needs of “Scales” by:

a)

b)

d)

Failing to provide a comprehensive intake medical screening of “Scales,”
which would have included documenting the amount of “Scales”
consumption of heroin, opiates, benzodiazepines, and alcohol, which are
necessary for assessing “Scales” risk for withdrawal;

Failing to provide a comprehensive intake medical screening of “Scales,”
which would have included documenting the duration of time that
“Scales” had been abusing heroin, opiates, benzodiazepines, and alcohol,
which are necessary for assessing “Scales” risk for withdrawal;

Failing to consider the significance of “Scales’” prior history of seizures
when assessing his risk for withdrawal;

Failing to give “Scales” the proper medications to treat his symptoms of
withdrawal;

Failing to treat “Scales” worsening symptoms of withdrawal;

Failing to properly monitor and assess “Scales” symptoms of withdrawal

between October 8, 2018 and October 11, 2018;

17
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 22 of 30

g) Failing to transfer “Scales” to the “Jail’s” medical unit or an outside
medical facility when his symptoms of withdrawal worsened;

h) Failing to consider that “Scales’” medical request on October 10, 2018, in
which he complained of severe pain and inability to sleep was because he
was going through severe withdrawal; and

i) Failing to review “Scales” October 10, 2018 medical request to see a
physician for severe pain and inability to sleep, which were symptoms of
severe withdrawal;

66. The conduct of “Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,”
“Medical John Does,” and “Correctional John Does” constitutes deliberate indifference to the
medical needs of “Scales” thus, violating his civil rights under the Fourteenth Amendment,
resulting in “Scales” experiencing a subdural hematoma, undergoing a hemicraniotomy and
evacuation of the subdural hematoma, undergoing a cranioplasty, as well as, the lasting affects of
memory loss, loss of coordination, neurologic deficits, slurred speech, brain injury, confusion,

exacerbation of depression, exacerbation of anxiety, and pain and suffering.

COUNT V
PLAINTIFF, JOSEPH SCALES v. DEFENDANTS, RONALD PHILLIPS, DO AND
KRISTEN GRADY, HSA
DELIBERATE INDIFFERENCE TO THE NEED OF MEDICAL CARE AND THE OF
MEDICAL ATTENTION UNDER THE FOURTEENTH AMENDMENT
67. The allegations contained previously are incorporated herein as though fully set

forth at length.

68. At all times relevant hereto, namely between October 8, 2018 and October 11,

18
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 23 of 30

2018, “Phillips” and “Grady” were agents, servants, workmen, employees, and/or ostensible
agents of “GEO” acting within the course and scope of their employment and on the business of
“GEO.”

69. “Phillips” and “Grady” were deliberately indifferent to the medical needs of

“Farrington” by:

a) Failing to enforce policies, procedures and protocol requiring information
to be gathered during intake medical screenings of inmates who are at risk
of suffering withdrawal from heroin, opiates, benzodiazepine, and/or
alcohol during their incarceration to include the amount and duration of
abuse;

b) Failing to enforce policies, procedures and protocol which, require inmates

who are experiencing severe withdrawal symptoms, such as “Scales,” to
be removed from general population and taken to the “Jail’s” medical unit
or a outside medical facility for more intensive care and constant
monitoring of the withdrawal symptoms; and

Cc) Failing to properly supervise “Yarsiah,” “Mealo,” “Raynor,” “Sheron,”
“Stott,” “Scully,” and “Medical John Does.”

70. The conduct of “Phillips” and “Grady” constitutes deliberate indifference to the
medical needs of “Scales” thus, violating his civil rights under the Fourteenth Amendment,
resulting in “Scales” experiencing a subdural hematoma, undergoing a hemicraniotomy and
evacuation of the subdural hematoma, undergoing a cranioplasty, as well as, the lasting affects of

memory loss, loss of coordination, neurologic deficits, slurred speech, brain injury, confusion,

19
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 24 of 30

exacerbation of depression, exacerbation of anxiety, and pain and suffering.

COUNT VI
PLAINTIFF, JOSEPH SCALES v. DEFENDANTS, , QUETTA BROWN-YARSIAH, NP,
SHELLY MEALO, RN, ANNE RAYNOR, RN, NICOLE SHERON, RN, RACHEL
SCULLY, RN, JULIE STOTT, RN, MEDICAL PERSONNEL JOHN DOES 1-10, AND
CORRECTIONAL JOHN DOES 1-10
NEGLIGENCE AND CARELESSNESS
71. The allegations contained previously are incorporated herein as though fully set
forth at length.
72. At all times relevant hereto, namely between October 8, 2018 and October 11,
2018, “Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Medical John Does,” and
“Correctional John Does” were agents, servants, workmen, employees, and/or ostensible agents
of “GEO” acting within the course and scope of their employment and on the business of “GEO.”
73. ‘“Yarsiah,” “Mealo,” “Raynor,” “Sheron,” “Stott,” “Scully,” “Medical John Does,”
and “Correctional John Does” were negligent and careless in their conduct directed toward
“Scales” as follows:

a) Failing to provide a comprehensive intake medical screening of “Scales,”
which would have included documenting the amount of “Scales”
consumption of heroin, opiates, benzodiazepines, and alcohol, which are
necessary for assessing “Scales” risk for withdrawal;

b) Failing to provide a comprehensive intake medical screening of “Scales,”

which would have included documenting the duration of time that

“Scales” had been abusing heroin, opiates, benzodiazepines, and alcohol,

20
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 25 of 30

which are necessary for assessing “Scales” risk for withdrawal;
c) Failing to consider the significance of “Scales’” prior history of seizures

when assessing his risk for withdrawal;

d) Failing to give “Scales” the proper medications to treat his symptoms of
withdrawal.

e) Failing to treat “Scales” worsening symptoms of withdrawal;

f) Failing to properly monitor and assess “Scales” symptoms of withdrawal

between October 8, 2018 and October 11, 2018;

g) Failing to transfer “Scales” to the “Jail’s” medical unit or an outside
medical facility when his symptoms of withdrawal worsened;

h) Failing to consider that “Scales” medical request on October 10, 2018, in
which he complained of severe pain and inability to sleep was because he
was going through severe withdrawal; and

i) Failing to review “Scales” October 10, 2018 medical request to see a
physician for severe pain and inability to sleep, which were symptoms of
severe withdrawal;

74. The negligence and carelessness of “Yarsiah,” “Mealo,” “Raynor,” “Sheron,”
“Stott,” “Scully,” “Medical John Does,” and “Correctional John Does,” as previously alleged
resulted in “Scales” experiencing a subdural hematoma, undergoing a hemicraniotomy and
evacuation of the subdural hematoma, undergoing a cranioplasty, as well as the lasting affects of
memory loss, loss of coordination, neurologic deficits, slurred speech, brain injury, confusion,

exacerbation of depression, exacerbation of anxiety, and pain and suffering.

21
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 26 of 30

COUNT VII
PLAINTIFF, JOSEPH SCALES y. DEFENDANTS, RONALD PHILLIPS, DO AND
KRISTEN GRADY, HSA,
NEGLIGENCE AND CARELESSNESS

75. The allegations contained previously are incorporated herein as though fully set
forth at length.

76.  Atall times relevant hereto, namely between October 8, 2018 and October 11,
2018, “Phillips” and “Grady” were agents, servants, workmen, employees, and/or ostensible
agents of “GEO” acting within the course and scope of their employment and on the business of
“GEO .”

77. “Phillips” and “Grady” were negligent and careless in their conduct directed
toward “Scales” as follows:

a) Failing to enforce policies, procedures and protocol requiring information
to be gathered during intake medical screenings of inmates who are at risk
of suffering withdrawal from heroin, opiates, benzodiazepine, and/or
alcohol during their incarceration to include the amount and duration of
abuse;

b) Failing to enforce policies, procedures and protocol which, require inmates
who are experiencing severe withdrawal symptoms, such as “Scales,” to
be removed from general population and taken to the “Jail’s” medical unit

or a outside medical facility for more intensive care and constant

monitoring of the withdrawal symptoms; and

22
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 27 of 30

Cc) Failing to properly supervise “Yarsiah,” “Mealo,” “Raynor,” “Sheron,”
“Stott,” “Scully,” and “Medical John Does.”

78. | Thenegligence and carelessness of “Phillips” and “Grady,” as previously alleged
resulted in “Scales” experiencing a subdural hematoma, undergoing a hemicraniotomy and
evacuation of the subdural hematoma, undergoing a cranioplasty, as well as, the lasting affects of
memory loss, loss of coordination, neurologic deficits, slurred speech, brain injury, confusion,

exacerbation of depression, exacerbation of anxiety, and pain and suffering.

COUNT VII
DAMAGES

79. The allegations contained previously are incorporated herein as though fully set
forth at length.

80. As aresult of the conduct previously alleged as to all Defendants, “Scales”
suffered a withdrawal seizure which resulted in a subdural hematoma, requiring him to undergo a
hemicraniotomy and evacuation of the subdural hematoma, undergo a cranioplasty, as well as,
suffer the lasting affects of memory loss, loss of coordination, neurologic deficits, slurred speech,
brain injury, confusion, exacerbation of depression, exacerbation of anxiety, pain and suffering,
and severe and permanent shock to his nervous system, as a result of which he has suffered, and
may, and probably will in the future, continue to suffer great pain, inconvenience,
embarrassment, mental anguish, humiliation, agony, and he has been and probably will be in the
future hindered from performing or tending to his usual daily duties to his great financial damage

and loss.

81. “Scales” further avers that as a result of his injuries he has suffered a loss of his

23
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 28 of 30

earning capacity and an impairment of his earning capacity and that this impairment will
continue permanently into his future.

82. “Scales” further avers that as a result of the foregoing, he has incurred medical,
diagnostic testing, and medication expenses in an effort to treat and cure himself and will be
required to incur the same expenses for an indefinite time in the future.

83. “Scales” further avers that as a result of the foregoing, he has suffered a loss of

life’s pleasures.
ATTORNEY FEES

84. It was necessary for “Scales,” to hire the under-signed attorney to file this lawsuit.
Upon judgment, “Scales” Is entitled to an award of attorney fees and costs under 42 U.S.C.
§1988 (b).

PRAYER

85. The allegations contained previously are incorporated herein as though fully set
forth at length.

86. WHEREFORE, Plaintiff, Joseph Scales, demands judgment against the
defendants individually, jointly and/or in the alternative for compensatory damages, punitive
damages, attorney fees, interest and costs of suit in an amount in excess of $150,000 and such

relied as this Court may deem fit.

PLAINTIFF’S DEMAND FOR JURY TRIAL
87. Plaintiff, Joseph Scales, asserts his rights under the Seventh Amendment to the
U.S. Constitution and demands, in accordance with the Federal Rule 38, a trial by jury on all

issues,

24
Date: \o

Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 29 of 30

25

Respectfully submitted,

OXMAN GOODSTADT KURITZ, P.C.

HARRY J. OXMAN, ESQUIRE
ID No. 13116
oxmanh@ogklawyers.cbm
DAWNA M.’COFFEY, ESQUIRE

ID No. 323636
coffeyd@ogklawyers.com

1015 Chestnut St., Suite 1500
Philadelphia, PA 19107
(215) 665-9999
(215)569-8811 (fax)

Attorneys for Plaintiff, Joseph Scales
Case 2:20-cv-05028 Document1 Filed 10/09/20 Page 30 of 30

VERIFICATION
The undersigned hereby verifies that the within document is based on first-hand
information and on information furnished to counsel and obtained by him in the course of this
lawsuit. The language of the document is that of counsel and not of the affiant. To the extent
that the contents of the document are based on information furnished to counsel and obtained by
him during the course of this lawsuit, affiant has relied upon counsel in taking this verification.

All statements are founded upon reasonable belief. This verification is made subject to the

penalties of 18 Pa.C.S. Section 4904, relating to unsworn falsification to authorities.

QnereS of bea D5.

PLAIN? FF 5S
